                                           Case 1:17-cr-20712-FAM Document 100 Entered on FLSD Docket 11/26/2018 Page 1 of 21

                                                                                                GOVERNMENT EXHIBIT LIST
                                                                                               United States v. James M. Schneider
                                                                                                      17-CR-20712-FAM(s)


     GOV.
     EX. #                                               DOCUMENT DESCRIPTION                                                                    SOURCE/BATES NO.   IDENTIFIED ADMITTED   DENIED
             SERIES 1
1A           Composite of Schneider Law Firm IOTA Trust Account Statements for 17 companies                                             Schneider law firm

1B           Composite of Schneider Law Firm Billing Records                                                                            Schneider law firm

1C           Composite of Schneider transfer agent opinion letters                                                                      Schneider law firm

1D           Composite of Schneider Form S-1 opinion letters                                                                            Schneider law firm

1E           11-21-2012 email string among S Sanders, Schneider, and potential shell buyer regarding Fansport and mLight Tech           MBN 015144-0001486-87

1F           06-12-2013 email from S Sanders to Schneider cc Monda & McKelvey re Shopeye S-1 and Schneider opinion letter               SEC-MBN-E-0049470-49540

1G           12-02-2009 email from S Sanders to Gerald copying Schneider re mBeach Software with attached Term Sheet                    MBN 015137-E-0008425


             SERIES 2
2A           03-26-2012 Stock Purchase Agreement between Schneider and DCO Capital for Game Face Gaming shares                          Sanders .pst

2B           03-02-2010 email from S Sanders to Schneider re Intake Form S-1 SEC comments                                               MBN-015138-E-0008896-8901

2C           03-03-2010 InTake response to SEC comments on Form S-1 and Schneider law firm invoice for work on S-1 comments             GAME00021-22, 128

2D           03-05-2010 Schneider Form S-1 opinion for InTake                                                                           GAME0003

2E           01-03-2011 email from Chesnutt to S Sanders and Schneider re InTake forward split/name change and delay announcement of    MBN 015143-0000239
             new management
2F           01-17-2011 email from Chesnutt to Lubin re InTake name change and stock split application                                  MBN 015144-0000917

2G           01-18-2011 email from Chesnutt to S Sanders, McKelvey and Schneider with InTake draft Form 8-K re name change and stock    MBN 015144-0000870-873
             split
2H           01-18-2011 email string among S Sanders, McKelvey, Chesnutt, Schneider and Lubin re InTake draft Form 8-K re name change   MBN 015144-0000869
             and stock split at Schneider's request
2I           01-19-2011 email from Chesnutt to Guilbert, S Sanders and Schneider re InTake Form 8-K re name change and stock split      MBN 015144-0000817

2J           01-25-2011 email from Schneider to Chesnutt, Guilbert, and S Sanders re InTake Form 8-K re name change and stock split     MBN 015144-0000761-762

2K           01-25-2011 InTake Form 8-K as filed with SEC re name change and stock split                                                Edgar

2L           02-10-2011 Game Face Gaming Form 8-K as filed with SEC                                                                     Edgar

2M           03-29-2011 email string among S Sanders, Schneider, McKelvey and Monda re Game Face Gaming and BCS opinion letters         MBN 015138-E-0009796-9801

2N           03-29-2011 email string among S Sanders, Schneider, McKelvey and Monda re Game Face Gaming and BCS opinion letters         MBN 015138-E-0009794-9795

2O           03-30-2011 email from Monda to McKelvey and S Sanders, cc Schneider, re Game Face Gaming and BCS opinion letters           Sanders .pst

2P           04-01-2011 opinion letter from Schneider to Game Face Gaming and Lubin re Game Face Gaming shares                          GAME 112-114


                                                                                                            Page 1 of 21
                                       Case 1:17-cr-20712-FAM Document 100 Entered on FLSD Docket 11/26/2018 Page 2 of 21

  GOV.
  EX. #                                                 DOCUMENT DESCRIPTION                                                                      SOURCE/BATES NO.   IDENTIFIED ADMITTED   DENIED
2Q        03-22-2012 email from S Sanders to Schneider cc Monda re stock purchase agreement for Schneider sale of 50,000 shares of      Sanders .pst
          Game Face Gaming
2R        03-22-2012 email string among Schneider, S Sanders, Mirman, McKelvey, Lubin, Monda and Seidman re Game Face Gaming            Sanders .pst
          stock purchase agreements
2S        03-22-2012 email string among Schneider, S Sanders, Mirman, McKelvey, Lubin, Monda and Englard re Game Face Gaming            Sanders .pst
          stock purchase agreements
2T        03-26-2012 email string among Schneider, S Sanders, Mirman, McKelvey, Lubin, Grossman, and Seidman re Game Face Gaming MBN 015143-0000624
          stock sale proceeds
2U        Bank statement for 03-26-2012 re stock sale proceeds to Schneider, S Sanders, McKelvey, Mirman and Lubin                      Chase

2V        Transfer agent documents re Game Face Gaming shares                                                                           Manhattan Stock Transfer

2W        11-04-2010 email from Lubin to Ahearn copying S Sanders attaching Term Sheet for InTake                                       MBN 015138-E-0013034 - 36

2X        03-22-2012 email from Seidman to Sanders, cc Mirman-Schneider-Monda-McKelvey-Lubin, re purchase agreements to be signed, MBN 015144-0001217 - 62
          w attachments

          SERIES 3
3A        04-04-2012 Opinion Letter by Lubin to transfer agent re sale by McKelvey, S Sanders, Mirman and Schneider of Game Face        SEC-WDCO-E-0133387-88
          Gaming shares

          SERIES 4
4A        11-21-2012 opinion letter from Schneider to DTC re Big Clix shares in the name of McKelvey                                    Multiple sources

4B        11-21-2012 email string among Schneider, S Sanders, Monda, DTC and McKelvey re opinion letter by Schneider to DTC re Big      MBN 015144-0001504 - 07
          Clix shares in the name of McKelvey
4C        03-23-2011 email from Monda to S Sanders cc McKelvey re opinion letters from Schneider to transfer agent re both Big Clix and Sanders .pst
          mLight Tech with attached opinions
4D        07-31-2012 emails between S Sanders and Monda re Sanders request for Schneider law firm to wire Big Clix funds to BlueFlash   MBN 015138-E-0017178-79

4E        09-18-2013 email string among Schneider, McKelvey, S Sanders and buyers' counsel re Big Clix escrow agreement                 CLIX0203

4F        09-18-2013 Escrow Agreement re Big Clix signed by Schneider as escrow agent                                                   SUN0134-0143

4G        09-23-2013 email from S Sanders to Schneider, Monda, and McKelvey with instructions to distribute Big Clix funds from escrow SEC-MBN-E-0041196-97


4H        09-23-2013 from S Sanders to Schneider, cc Miller, Monda and McKelvey, re $187,677 in open market trades of Big Clix          CLIX0222


4I        09-24-2013 Email between Schneider, Monda, Sanders, others, re open market trades of Big Clix shares for $187,677             CLIX0226-235

4J        09-27-2013 email from Schneider to McKelvey re second escrow agreement for Big Clix shares                                    SEC-MBN-E-0040228

4K        10-01-2013 email from S Sanders to McKelvey re release of funds from trades in Big Clix shares                                SEC-MBN-E-0040059-61

4L        10-04-2013 email from S Sanders to Schneider, Monda, and McKelvey with instructions to distribute Big Clix funds from escrow Forte 19787

4M        Big Clix Form S-1/A signed 11-23-2010                                                                                         Edgar


                                                                                                           Page 2 of 21
                                          Case 1:17-cr-20712-FAM Document 100 Entered on FLSD Docket 11/26/2018 Page 3 of 21

     GOV.
     EX. #                                                DOCUMENT DESCRIPTION                                                                      SOURCE/BATES NO.   IDENTIFIED ADMITTED   DENIED
             SERIES 5
5A           02-26-2013 email Monda to Kass, S Sanders, McKelvey and Schneider attaching opinion letter signed by Schneider re Fansport     SEC-WDCO-E-0000701-03
             shares in the name of McKelvey

5B           10-10-2012 email from McKelvey to S Sanders, Chesnutt, cc Schneider re SEC filings for Fansport                                MBN 01514100000162-64

5C           10-10-2012 email string among S Sanders, McKelvey, Schneider and Chesnutt re SEC filing for Fansport                           MBN 015141-0000104-06

5D           11-21-2012 email string among S Sanders, Schneider, re David Lazar attempting to acquire Pubco for $175,000                    MBN 015144-0001486-87

5E           02-06-2013 emails from S Sanders to Monda, Schneider and McKelvey directing disbursements to MBN and transfer agent from Forte 19736-37
             Fansport escrow

5F           02-25-2013 email string among McKelvey, Monda, Schneider and S Sanders with McKelvey directing disbursement of Fansport        SEC-MBN-E-0062378-79
             funds

5G           02-25-2013 email from McKelvey to Schneider, Monda, Chesnutt and S Sanders requesting DTC opinion                              SEC-MBN-E-0062366

5H           02-26-2013 email string among McKelvey, Kass, S Sanders, Schneider and Monda re DTC opinion                                    SEC-WDCO-E-0000700

5I           09-27-2013 email string among McKelvey, Kass, S Sanders, Schneider and Monda with S Sanders instructions on distribution of SEC-MBN-E-0054567 - 68
             Fansport proceeds
5J           10-04-2013 email from S Sanders to Schneider, Monda, and McKelvey with instructions for wires for Fansport, mLight and Big     Forte 19787
             Clix

5K           10-08-2013 email string among S Sanders, Schneider, Monda and McKelvey with S Sanders instructions for wires for Fansport      SEC-MBN-E-0039905 - 04
             proceeds

5L           11-04-2013 email string among S Sanders, Schneider, Monda and McKelvey with S Sanders instructions for wires for Fansport      SEC-MBN-E-0038776 - 77
             proceeds to Salla & Cox, and D. Chase law firms
5M           Fansport Form 8-K date of report 06-07-2013 re K Cleland resignation                                                           Edgar

5N           Fansport Form 8-K date of report 06-28-2013 re K Cleland purported sale of shares for $300,000                                 Edgar


             SERIES 6
6A           03-05-2013 email string among Monda, Kass, S Sanders, McKelvey, Schneider and Chesnutt with attached opinion letter signed     SEC-WDCO-E-0000739-42
             by Schneider re shares in the name of Lorraine Sanders

6B           mLight Form S-1/A with opinion signed by Schneider dated 12-13-2010                                                            Edgar

6C           10-05-2011 email from S Sanders to Schneider, McKelvey and Monda re proposed Form 8-K for mLight                               MBN 015140-0002405

6D           10-06-2011 email from S Sanders to Schneider with draft Form 8-K for mLight                                                    MBN 015140-0002346-49

6E           10-14-2011 Form 8-K for mLight as filed                                                                                        Edgar

6F           11-21-2012 email string among S Sanders, Schneider, and Lazar re potential shell purchase regarding Fansport and mLight Tech   MBN 015144-0001486

6G           02-07-2013 email string among Schneider, McKelvey, Chesnutt and S Sanders re 20:1 stock split for mLight Tech                  MBN 015138-E-0004117

6H           03-04-2013 email string among McKelvey, Schneider, Chesnutt, Monda, and S Sanders requesting DTC opinion                       SEC-MBN-E-0052892

                                                                                                              Page 3 of 21
                                          Case 1:17-cr-20712-FAM Document 100 Entered on FLSD Docket 11/26/2018 Page 4 of 21

     GOV.
     EX. #                                                 DOCUMENT DESCRIPTION                                                                 SOURCE/BATES NO.              IDENTIFIED ADMITTED   DENIED
6I           05-06-2013 email from S Sanders to Schneider, copying Monda and McKelvey re $20,000 check and closing mLight Tech            SEC-MBN-E-0051494
             transaction
6J           07-11-2013 email from S Sanders to Schneider copying Monda re wires from Belize for mLight Tech                              SEC-MBN-E-0047840

6K           07-17-2013 email string among S Sanders, Schneider, Monda, and McKelvey re escrow agreement for purported private sale by    SEC-MBN-E-0047209-215
             Ed Sanders of 180,000,000 shares for $400,000

6L           07-17-2013 email string among McKelvey, Schneider, S Sanders and Monda re mLight escrow agreement for sale by E. Sanders     SEC-MBN-E-0058987
             of 180 million shares for $400,000

6M           07-23-2013 email string among McKelvey, Schneider, S Sanders and Monda attaching escrow agreement signed by Schneider as     SEC-MBN-E-0046701-03, MLT0123-128
             escrow agent for purported private sale by Ed Sanders of 180,000,000 shares for $400,000

6N           09-10-2013 email from S Sanders to Schneider and copying McKelvey and Monda with instructions for distribution of funds      SEC-MBN-E-0042013-14
             from incoming $225,000 for mLight
6O           09-25-2013 email from S Sanders to Schneider and copying McKelvey and Monda with instructions for distribution of $54,000    SEC-MBN-E-0040812
             wire transfers
6P           10-08-2013 email email from S Sanders to Schneider and copying McKelvey and Monda with instructions for distribution of      Forte 19785
             $83,000 wire transfers
6Q           10-16-2013 email from S Sanders to Schneider and copying McKelvey and Monda with instructions for distribution of final      Forte 19783
             $99,800 wire transfer
6R           08-05-2013 email from Monda to S Sanders and McKelvey attaching Schneider law firm invoices for Big Clix, Fansport, mLight SEC-MBN-E-0045728 - 735
             Tech and ShopEye
6S           08-07-2013 mLight Form 8-K re Ed Sanders purported sale of 180,000,000 shares in private transaction                         Edgar

6T           07-11-2013 email from S Sanders to Schneider copying Monda re wires from Belize for mLight Tech                              SEC-MBN-E-0047840

6U           07-17-2013 email string among S Sanders, McKelvey and Monda re Consulting Logistics LLC wire transfer                        SEC-MBN-E-0047203 - 04

6V           Lorraine Sanders Wilson-Davis brokerage account records re mLight Tech shares                                                WDCO/FL 8216 000099 - 111

6W           Consulting Logistics LLC Wilson-Davis brokerage account records re mLight Tech shares                                        WDCO/FL 8216 000001 - 26

6X           mLight Tech Bluesheet data                                                                                                   SEC


             SERIES 7
7A           02-25-2013 email from McKelvey to Schneider, Monda, Chesnutt and S Sanders requesting DTC opinion                            SEC-MBN-E-0062366-72


             SERIES 8
8A           03-05-2013 email string among Monda, Kass, S Sanders, McKelvey, Schneider and Chesnutt with attached opinion letter signed   SEC-WDCO-E-0000739-42
             by Schneider re shares in the name of Lorraine Sanders


             SERIES 9
9A           05-10-2013 email string among S Sanders, Schneider, McKelvey and Gottbetter law firm re Blueflash                            SEC-MBN-E-0051291-51325

9B           10-16-2012 email string among Chesnutt, S Sanders and Schneider re stock split application                                   MBN 015141-0000017-18

9C           11-13-2012 email from Schneider to S Sanders re potential buyer for BlueFlash                                                MBN 015143-0000803


                                                                                                            Page 4 of 21
                                       Case 1:17-cr-20712-FAM Document 100 Entered on FLSD Docket 11/26/2018 Page 5 of 21

  GOV.
  EX. #                                               DOCUMENT DESCRIPTION                                                                  SOURCE/BATES NO.                    IDENTIFIED ADMITTED   DENIED
9D        05-10-2013 email string among McKelvey, S Sanders, Schneider and Gottbetter law firm attaching draft escrow agreement       SEC-MBN-E-0051206-30



9E        05-13-2013 email string among Monda, S Sanders, and Schneider re S Sanders request for opinion                              SEC-MBN-E-0061226

9F        05-14-2013 email from S Sanders to Schneider, Monda and McKelvey re opinion                                                 FLASH0243-45

9G        05-17-2013 email string among S Sanders, McKelvey, Schneider and Monda sending escrow agreement signed by Schneider as      SEC-MBN-E-0061041 - 63
          escrow agent
9H        05-30-2013 email string among S Sanders, Schneider, Monda and McKelvey re two wires for $240,700                            SEC-MBN-E-0060802

9I        06-03-2013 email string among Gottbetter law firm, Schneider, McKelvey and S Sanders re breaking escrow on BlueFlash        SEC-MBN-E-0050202-03


9J        06-03-2013 email string among S Sanders, Schneider, Monda, and McKelvey with instructions from S Sanders for BlueFlash      SEC-MBN-E-0060738-40
          disbursements
9K        06-03-2013 email string among Schneider, Monda, McKelvey and Gottbetter law firm re BlueFlash closing                       FLASH0188-190

9L        06-03-2013 email string among Schneider, McKelvey, S Sanders and transfer agent re wire to transfer agent                   Forte Partners LLC Document Prod. 19841

9M        06-03-2013 email string among Schneider, S Sanders, McKelvey and Monda with S Sanders instructions for Schneider to wire    FLASH0192
          $240,000 to transfer agent and receive $200,000 back from transfer agent, Schneider to Monda approving the outgoing wires

9N        06-06-2013 email string among McKelvey, S Sanders, Schneider, Chesnutt and Monda re BlueFlash Stock Purchase Agreement      FLASH0196-203

9O        BlueFlash Form 10-Q dated 06-11-2013                                                                                        Edgar

9P        BlueFlash Form 8-K dated 05-15-2012                                                                                         Edgar

9Q        BlueFlash Form 8-K dated 06-20-2013                                                                                         Edgar


          SERIES 10
10A       06-12-2013 email from S Sanders to Schneider and copying McKelvey and Monda requesting Form S-1 opinion letter re ShopEye SEC-MBN-E-0049470 - 540


10B       10-19-2011 Shopeye Form S-1 with Opinion of Counsel                                                                         Edgar

10C       2013 Shopeye Form S-1 with Opinion of Counsel                                                                               Edgar


          SERIES 11
11A       09-23-2013 email from Sanders to Schneider, Miller, Monda and McKelvey re second escrow agreement for $187,677 re open      SEC-MBN-E-0041193
          market trades of Big Clix shares



          SERIES 12
12A       10-07-2013 email string among S Sanders, Schneider, Monda and McKelvey with S Sanders instructions for wires from Fansport Forte 19786
          proceeds

          SERIES 13

                                                                                                           Page 5 of 21
                                       Case 1:17-cr-20712-FAM Document 100 Entered on FLSD Docket 11/26/2018 Page 6 of 21

  GOV.
  EX. #                                                 DOCUMENT DESCRIPTION                                                                   SOURCE/BATES NO.   IDENTIFIED ADMITTED   DENIED
13A       FDIC Certificate re Sabadell Bank                                                                                         FDIC

13B       McKelvey BCLX Share Sale Confirm Brokerage Stmt 09-2013                                                                   WDCO 0094

13C       Composite Wire Transfers re Schneider law firm Acct. x4471                                                                Sabadell

13D       Composite Wire Transfers from Schenider law firm acct. 2008-09                                                            Sabadell

13E       Sabadell Acct Bank Signature Card re Schneider law firm Acct. x4471                                                       Sabadell


          SERIES 14
14A       10-28-2010 Email from Gushlak to S Sanders re Pubco re EERT                                                               Sanders .pst

14B       01-04-2012 email string between S Sanders and Mraz re contact information                                                 Sanders .pst

14C       06-25-2012 email string between S Sanders and McKelvey re Crone                                                           Sanders .pst

14D       10-11-2012 email from S Sanders to Monda copying Schneider and McKelvey re expecting $325,000 wire and forthcoming wire   MBN 015141-0000084
          instructions
14E       10-12-2012 email string between S Sanders and Mraz re Myron                                                               Sanders .pst

14F       10-15-2012 email string among Schneider, McKelvey, S Sanders and Dean re disbursements                                    MBN 015141-0000035

14G       10-19-2012 email from S Sanders to Schneider and Monda with instructions for disbursement of EERT funds                   Sanders .pst

14H       10-22-2012 email string among S Sanders, McKelvey, Schneider, Monda and Dean re attached EERT consulting agmt signed by   MBN 015141-0000999 - 1002
          Schneider

14I       10-22-2012 EERT Wire Disbursements by Pearlman Schneider with bank letter signed by Schneider                             ART0029 -- ART0040

14J       10-22-2012 email from S Sanders to Monda copying Schneider with instructions to wire $150,000 to Mraz                     Sanders .pst

14K       10-23-2012 email string between S Sanders and Monda re EERT wires on Schneider desk                                       MBN 015140-0000962

14L       EERT Bluesheet data                                                                                                       SEC

14M       Sabadell Wire Transfer Confirmation Acct. x4471 re $150,000 to Mraz                                                       Sabadell

14N       Sabadell Bank Statement October 2012 Acct. x4471                                                                          Sabadell

14O       EERT Bluesheet data                                                                                                       SEC

14P       EERT Bluesheet data                                                                                                       SEC

14Q       EERT Bluesheet data                                                                                                       SEC

14R       08-11-2011 Ltr. to D.Lubin re McKelvey EERT shares from A. Wilson                                                         SEC-Lubin_D-E-0001212-1213

          SERIES 15
15A       Promissory Note                                                                                                           Sanders

15B       Sabadell Bank Statement October 2012 Acct. x4471                                                                          Sabadell

15C       Sabadell Wire Transfer $100,000 Acct. x4471                                                                               Sabadell

15D       Chase Bank Statement Acct x6145 (Oct. - Nov. 2012)                                                                        Chase

                                                                                                       Page 6 of 21
                                      Case 1:17-cr-20712-FAM Document 100 Entered on FLSD Docket 11/26/2018 Page 7 of 21

  GOV.
  EX. #                                               DOCUMENT DESCRIPTION                                                                SOURCE/BATES NO.   IDENTIFIED ADMITTED   DENIED
15E       04-02-2010 Email from Monda to S Sanders re MIB opinion with letter                                                   Sanders .pst

15F       07-19-2010 Email from Mirman to Schneider copuing Monda and S Sanders re signed stock powers for MIB shareholders     Sanders .pst



          SERIES 16
16A       Sabadell Bank Account Statement October 2012 Acct. x4471                                                              Sabadell

16B       Sabadell Bank Wire Transfer $35,258 Acct. x4471                                                                       Sabadell

16C       TD Bank Account Statement October 2012                                                                                TD Bank

16D       TD Bank Signature Card                                                                                                TD Bank

16E       TD Bank Wire Transfer $35,258                                                                                         TD Bank


          SERIES 17
17A       06-03-2013 5:38pm email Sanders to Schneider, Monda and McKelvey re BlueFlash wires: $240,000 to transfer agent and   FLASH0192
          $200,000 back from transfer agent and 6:35pm email Schneider to Monda approviing outgoing wire
17B       Sabadell Bank Account Statement June 2013 Acct. x4471                                                                 Sabadell

17C       Sabadell Wire Transfer $100,218 Acct. x4471 re MBN Consulting                                                         Sabadell

17D       TD Bank Statement Account x4319 June 2013                                                                             TD Bank

17E       TD Bank Wire Transfer $100,218                                                                                        TD Bank


          SERIES 18
18A       Sabadell Bank Account Statement May-June 2013 Acct. x4471                                                             Sabadell

18B       Sabadell Bank Wire Transfer $84,718 Acct. x4471                                                                       Sabadell


          SERIES 19
19A       Sabadell Bank Account Statement May-June 2013 Acct. x4471                                                             Sabadell

19B       Sabadell Bank Wire Transfer $112,087 Acct. x4471                                                                      Sabadell


          SERIES 20
20A       Sabadell Bank Account Statement May-June 2013 Acct. x4471                                                             Sabadell

20B       Sabadell Bank Wire Transfer $92,588 Acct. x4471                                                                       Sabadell


          SERIES 21
21A       Sabadell Bank Account Statement Aug. - Sept. 2013 Acct. x4471                                                         Sabadell

21B       Sabadell Bank Wire Transfer $16,750 Acct. x4471                                                                       Sabadell


          SERIES 22
22A       Sabadell Bank Account Statement Aug. - Sept. 2013 Acct. x4471                                                         Sabadell

                                                                                                      Page 7 of 21
                                      Case 1:17-cr-20712-FAM Document 100 Entered on FLSD Docket 11/26/2018 Page 8 of 21

  GOV.
  EX. #                                                DOCUMENT DESCRIPTION                                                                      SOURCE/BATES NO.   IDENTIFIED ADMITTED   DENIED
22B       Sabadell Bank Wire Transfer $43,943 Acct. x4471                                                                             Sabadell


          SERIES 23
23A       09-11-2013 email string among S Sanders, Schneider, McKelvey and Monda re instructions for distribution of $225,000         Forte 19790-92

23B       Sabadell Bank Account Statement Aug. - Sept. 2013 Acct. x4471                                                               Sabadell

23C       Sabadell Bank Wire Transfer $51,666 Acct. x4471                                                                             Sabadell


          SERIES 24
24A       Sabadell Bank Account Statement Aug. - Sept. 2013 Acct. x4471                                                               Sabadell

24B       Sabadell Bank Wire Transfer $51,667 Acct. x4471                                                                             Sabadell


          SERIES 25
25A       Sabadell Bank Account Statement Aug. - Sept. 2013 Acct. x4471                                                               Sabadell

25B       Sabadell Bank Wire Transfer $51,667 Acct. x4471                                                                             Sabadell


          SERIES 26
26A       Sabadell Bank Account Statement Aug. - Sept. 2013 Acct. x4471                                                               Sabadell

26B       Sabadell Bank Wire Transfer $25,500 Acct. x4471                                                                             Sabadell


          SERIES 27
27A       Sabadell Bank Account Statement Aug. - Sept. 2013 Acct. x4471                                                               Sabadell

27B       Sabadell Bank Wire Transfer $25,500 Acct. x4471                                                                             Sabadell


          SERIES 28
28A       Sabadell Bank Account Statement Sept. - Oct. 2013 Acct. x4471                                                               Sabadell

28B       Sabadell Bank Wire Transfer $41,500 Acct. x4471                                                                             Sabadell


          SERIES 29
29A       Sabadell Bank Account Statement Sept. - Oct. 2013 Acct. x4471                                                               Sabadell

29B       Sabadell Bank Wire Transfer $41,500 Acct. x4471                                                                             Sabadell


          SERIES 30
30A       10-16-2013 email from S Sanders to Schneider and copying McKelvey and Monda with instructions for distribution of $99,800   Forte 19783
          wire

30B       Sabadell Bank Account Statement Sept. - Oct. 2013 Acct. x4471                                                               Sabadell

30C       Sabadell Bank Wire Transfer $49,900 Acct. x4471                                                                             Sabadell


          SERIES 31
                                                                                                        Page 8 of 21
                                       Case 1:17-cr-20712-FAM Document 100 Entered on FLSD Docket 11/26/2018 Page 9 of 21

  GOV.
  EX. #                                                  DOCUMENT DESCRIPTION                                                                     SOURCE/BATES NO.   IDENTIFIED ADMITTED   DENIED
31A       Sabadell Bank Account Statement Sept. - Oct. 2013 Acct. x4471                                                                Sabadell

31B       Sabadell Bank Wire Transfer $49,900 Acct. x4471                                                                              Sabadell


          SERIES 32
32A       10-04-2013 email from S Sanders to Schneider, Monda, and McKelvey with instructions for wires for Fansport, mLight and Big   Forte 19787
          Clix
32B       10-07-2013 email string among S Sanders, Schneider, Monda and McKelvey with S Sanders instructions for wires for Fansport    SEC-MBN-E-0039903-04
          proceeds

32C       Sabadell Bank Account Statement Sept. - Oct. 2013 Acct. x4471                                                                Sabadell

32D       Sabadell Bank Wire Transfer $49,990 Acct. x4471                                                                              Sabadell


          SERIES 33
33A       Sabadell Bank Account Statement Sept. - Oct. 2013 Acct. x4471

33B       Sabadell Bank Wire Transfer $49,990 Acct. x4471                                                                              Sabadell

                                                                                                                                       Sabadell
          SERIES 34-35
34A       Schneider SEC Testimony Day 1 Excerpt 03-20-2015                                                                             SEC

34A1      SEC Form 1662 Ex. 1 to Transcript                                                                                            SEC

34A2      Memo from Schneider to Carrillo, Ex. 204 to Transcript                                                                       Forte 06057

34A3      09-29-2010 email from Laz Rothstein to S Sanders re acquiring public shell, Ex. 698 to Transcript                            MBN 015137-E-0005450-51

34A4      09-29-2010 email from Chesnutt to S Sanders and Schneider re "Do you have any OTCBB shells?"                                 MBN 015137-E-0005651-53

34A5      11-21-2012 emails between Schneider and S Sanders re mLight Tech                                                             MBN 015144-0001486-87

34B       Audio Clips from Recording of SEC Testimony Day 1 of 03-20-2015                                                              SEC

34C       Schneider SEC Testimony Day 2 Excerpt 05-20-2015                                                                             SEC
34C1      10-05-2010 email from Chesnutt to S Sanders re Pubco, Ex. 812 to SEC Transcript                                              MBN 015137-E-0004402

34C2      11-21-2012 Schneider Opinion re Big Clix shares in the name of McKelvey, Ex. 816 to SEC Transcript                           MBN 015139-E-0003697-3700

34C3      02-26-2013 Schneider Opinion re Fansport shares in the name of McKelvey, Ex. 817 to SEC Transcript                           FAN 0040-0045

34C4      03-08-2013 Schneider Opinion re mLight shares in the name of Lorraine Sanders, Ex. 818 to SEC Transcript                     MLT 112-114

34C5      03-09-2009 Schneider Opinion re Liquid Financial Engines shares in the name of Ilene Mirman, Ex. 819 to SEC Transcript       LFE 25-27

34C6      Bank account statement re transfer to Schneider Weinberger 3-26-2012 $2,990, Ex. 868 to SEC Transcript                       SEC-WDCO-E-0117243

34D       Audio Clips from Recording of SEC Testimoy Day 2 of 05-20-2015                                                               SEC

34E       10-26, 27-2009 email string among Schneider, S Sanders and Sean Sullivan re possible shell acquisition                       MBN-01536-E-0004578-79

34F       10-27-2009 email string between Schneider and S Sanders re Sean Sullivan                                                     MBN-015136-E-0004576

34G       12-02-2009 email from S Sanders to Gerald copying Schneider re mBeach Software with attached term sheet                      MBN 015137-E-0008425

                                                                                                              Page 9 of 21
                                       Case 1:17-cr-20712-FAM Document 100 Entered on FLSD Docket 11/26/2018 Page 10 of 21

  GOV.
  EX. #                                                 DOCUMENT DESCRIPTION                                                                         SOURCE/BATES NO.     IDENTIFIED ADMITTED   DENIED
34H       01-06-2010 email from S Sanders to Schneider with Mobieyes Software term sheet                                                      MBN 015137-E-0007668-70

34I       02-06-2010 email string among Russo, S Sanders, and Schneider re mBeach Software                                                    MBN 015137-E-0006502

34J       05-10-2010 emails between Chesnutt and Sanders re Pubco                                                                             MBN 015137-E-0004402

34K       05-26-2010 emails between Schneider and Derek Webb, Schneider to S Sanders re otcbb shell                                           Sanders .pst

34L       Lazarus Rothstein Outlook contacts for James Schneider and Steven Sanders                                                           Rothstein production

34M       06-07-2011 emails between Schneider and S Sanders re "Trading Shells"                                                               Sanders .pst

34N       09-26-2012 emails between S Sanders and Schneider re "Prayer"                                                                       MBN-015136-E-0000650

34O       09-26-2012 emails among S Sanders, McKelvey and John Gong, forwarded to Schneider by Sanders re "Discussion with SEC                MBN-015136-E-0000715-716
          counsel"


34P       11-13-2012 emails between Schneider and S Sanders re "Blue Flash"                                                                   MBN 015143-0000803

34Q       01-15-2015 SEC subpoena to Schneider for testimony with attached Form 1662                                                          SEC

34R       SEC Order re FL-03841                                                                                                               SEC

34S       03-20-2015 Schneider SEC Testimony Transcript                                                                                       SEC

34T       05-20-2015 Schneider SEC Testimony Transcript                                                                                       SEC

34U       Original civil complaint v. S Sanders, McKelvey, Mirman, et al.                                                                     Court Filing


          SERIES 35
35A       02-24-2010 email from Monda to Carrillo copying S Sanders and Schneider with memo signed by Schneider re mBeach Software MBN 015137-E-0006217 - 18
          sale
35B       Memo from Schneider to Carrillo, Ex. 204 to Transcript                                                                   Forte 06057

35C       09-29-2010 email from Laz Rothstein to S Sanders re acquiring public shell, Ex. 698 to Transcript                                   MBN 015137-E-0005655-6557

35D       11-21-2012 email string between Schneider and Lazar re Fansport and mLight Tech                                                     MBN 015144-0001488


          SERIES 36
36A       06-09-2008 Stock Purchase Agreement $300,000 for 2.7 million "free trading shares of Common Stock"                                  PEC0387-396, 0304-312

36B       06-20-2008 Schneider opinion letter to transfer agent re sale of 2.7 million Premier shares                                         PEC0358-361

36C       06-13-2008 Letter from Rose to Schneider re wire of $310,000                                                                        PEC0333

36D       06-13-2008 Letter from Rose to transfer agent requesting transfers of Rose's 9 million shares and issuance of 80.3 million shares   PEC0367-368



36E       06-16-2008 Stock Purchase Agreement for sale by Rose of 9 million shares for $300,000                                               PEC0335-355

36F       06-18-2008 Letter to Schneider re $300,000                                                                                          PEC0369

36G       07-07-2008 $150,000 Promissory Note ZRV to Rose c/o Schneider                                                                       PEC0327-330

36H       07-28-2008 Form 8-K re 18:1 stock split                                                                                             Edgar

                                                                                                              Page 10 of 21
                                        Case 1:17-cr-20712-FAM Document 100 Entered on FLSD Docket 11/26/2018 Page 11 of 21

  GOV.
  EX. #                                                DOCUMENT DESCRIPTION                                                                     SOURCE/BATES NO.   IDENTIFIED ADMITTED   DENIED
36I       09-05-2008 Form 8-K re ZRV acquisition of 162 million shares for $300,000 and Rose resignation                              Edgar

36J       09-25-2008 Form 8-K re name change                                                                                          Edgar

36K       09-28-2008 email from S Sanders to Schneider, Monda and Mirman re $60,000 check                                             Sanders

36L       02-02-2009 Letter from Schneider enclosing stock certificate for 162 million shares to ZRV Consulting                       PChesnutt0014

36M       12-21-2012 email Rose to Mirman and Schneider                                                                               SR009127, 9130


          SERIES 37
37A       03-06-2008 Form S-1/A with attached Schneider Weinberger legal opinion                                                      Edgar

37B       12-29-2008 Opinion Letter Schneider to Transfer Agent re transfer of 575,000 shares to MBN, I. Mirman and Herzog            WS0205-206

37C       12-30-2008 series of closing documents                                                                                      WS0155-164

37D       10-02-2008 shareholder list                                                                                                 WS0218-223

37E       12-23-2008 shareholder list                                                                                                 SEC-MIRALI-E-0003008-09

37F       12-30-2008 Form 8-K re change of control and attaching Stock Purchase Agreement for sale of 13.8 million shares by Farmer and WS0176-200
          certain shareholders for $311,458

37G       06-30-2008-February 27, 2009 Schneider Weinberger bank statements                                                           SEC-PS-P-00000012-35

37H       03-18-2009 Opinion Letter Schneider to Transfer Agent correcting 12-29-2008 opinion                                         ?

37I       12-24-2008 shareholder list                                                                                                 SEC-FarmerE-P-0000133-140


          SERIES 38
38A       04-16-2009 Securities Purchase Agreement for purported sale by Edward Sanders for $175,000                                  PD0071-82

38B       Pashmina 8K re Ed Sanders Purported Stock Sale


          SERIES 39
39A       12-11-2008 email from S Sanders to Monda copying Schneider requesting new file for Liquid Financial Engines                 MBN 015141-0000625-626

39B       12-08-2008 Form S-1                                                                                                         Edgar

39C       07-23-2009 Stock Purchase Agreement for purported sale of 12.7 million shares (including 12 million by McKelvey) for $260,000 LFE0389-412

39D       07-27-2009 email from S Sanders to Schneider to tell buyer to pull the trigger                                              MBN 015142-0000934

39E       08-11-2009 email from S Sanders to Schneider requesting opinions to broker-dealer for shares purportedly purchased by MBN   MBN-015136-E-0005033
          Consulting and Ilene Mirman
39F       08-11-2009 email from S Sanders to Schneider copying Monda attaching shareholder list for opinions to broker-dealer         MBN-015136-E-0005027-032

39G       08-13-2009 Schneider Opinion to broker-dealer re Liquid Financial shares in the name of MBN Consulting                      LFE0028

39H       08-13-2009 Schneider Opinion to broker-dealer re Liquid Financial shares in the name of Ilene Mirman                        LFE0029


          SERIES 40

                                                                                                          Page 11 of 21
                                       Case 1:17-cr-20712-FAM Document 100 Entered on FLSD Docket 11/26/2018 Page 12 of 21

  GOV.
  EX. #                                                 DOCUMENT DESCRIPTION                                                                      SOURCE/BATES NO.    IDENTIFIED ADMITTED   DENIED
40A       01-06-2010 email from S Sanders to Schneider with Mobieyes term sheet attached                                                   MBN 015137-E0007669-670

40B       01-11-2010 email from S Sanders to potential buyer copying Schneider attaching draft agreements for purchase of both free-       MBN 015137-E0007542-568
          trading and restricted shares
40C       01-15-10 email from S Sanders to potential buyer re return of deposit and additional inventory mature for sale                   MBN 015137-E-0007472

40D       02-08-10 email from S Sanders to Schneider copying Monda attaching executed stock purchase agreement for purported sale of       MBN 015137-E-0006471-485
          12 million shares for $300,000 and disbursement instructions ($41,000 to transfer agent, additional instructions to follow)

40E       02-09-2010 Form 8-K re Kevin Miller's purported sale of shares for $300,000 in private transaction and resignation from all      Edgar
          positions

          SERIES 41
41A       11-04-2009 Form S-1 with Schneider Opinion attached                                                                              Edgar

41B       11-10-2009 Notice of Form S-1 Effectiveness                                                                                      SEC

41C       12-02-2009 email from S Sanders to Gerald copying Schneider re mBeach Software with attached Term Sheet                          MBN 015137-E-0008425

41D       01-17-2010 email string among S Sanders, Schneider, Mirman and potential buyer re S Sanders request for buyer's list of          MBN 015137-E-0007346
          investors to file Form 211
41E       02-24-2010 email from Monda to Carrillo copying S Sanders and Schneider with memo signed by Schneider re mBeach Software         MBN 015137-E-0006217-218
          sale
41F       05-14-2010 email string between S Sanders and Schneider re mBeach Software opinion letter to Weinbaums and S                     MBN 015143-0001203-213
          Sanders/McKelvey deal structure going forward
41G       05-17-2010 email from Monda to S Sanders re Schneider request for S Sanders to fill in blanks on attached opinion to Weinbaums   MBN 015143-0001160-162

41H       05-17-2010 email from S Sanders to Schneider copying Monda re opinion to Weinbaums and escrow agreement attached                 MBN 015143-0001116-120

41I       05-17-2010 Escrow Agreement signed by Schneider for Gaffney private sale of 12,000,000 shares for $400,000                       MBCH0068-74

41J       05-18-2010 Weinbaum opinions signed by Schneider                                                                                 MBN 015143-0000932-935


          SERIES 42
42A       04-02-2010 email from Monda to S Sanders re opinion letter signed by Schneider to transfer agent                                 Sanders .pst

42B       07-19-2010 email from Mirman to Schneider, Monda, and S Sanders attaching signed stock powers for 16 shareholders                Sanders .pst

42C       07-07-2010 email string between Schneider and S Sanders re Gottbetter                                                            Sanders .pst

42D       07-16-2010 memo from Schneider to Gottbetter firm re deal structure for sale of restricted and "free trading" shares             MIB0103

42E       07-27-2010 email string among Gottbetter law firm, Sanders, McKelvey and Schneider re S Sanders delivery of restricted and       Sanders .pst
          purportedly unrestricted shares

42F       08-11-2010 email from S Sanders to Gottbetter law firm copying Schneider, McKelvey and Monda re status of deal                   MBN-015136-E-0001453

42G       08-13-2010 email from S Sanders to Schneider and Monda copying McKelvey with final disbursement instructions for $400,000        MBN-015136-E-0001211-213

42H       08-13-2010 Escrow Agreement signed by Schneider as escrow agent for sale of 1,187,250 MIB shares by shareholders for             MIB0108-117
          $400,000
42I       08-13-2010 opinion signed by Schneider to buyers re MIB shares                                                                   MIB0104-107

42J       08-13-2010 Stock Purchase Agreement with signature pages of 24 shareholders and Schneider identified as Escrow Agent             MIB0118-150
                                                                                                             Page 12 of 21
                                     Case 1:17-cr-20712-FAM Document 100 Entered on FLSD Docket 11/26/2018 Page 13 of 21

 GOV.
 EX. #                                                   DOCUMENT DESCRIPTION                                                                  SOURCE/BATES NO.     IDENTIFIED ADMITTED   DENIED

         SERIES 43
43A      05-06-2010 Form S-1/A Teaching Time                                                                                          Edgar

43B      06-07-2010 Form S-1/A Teaching Time with Schneider opinion attached                                                          Edgar

43C      07-01-2010 email string among S Sanders, McKelvey, Schneider and Monda re request for opinion to transfer agent for Form 211 MBN015140-0001089-091
         and attached opinion signed by Schneider
43D      Teaching Time Shareholder List per Schneider 07-01-2010 opinion                                                              MBN 015140-0001120

43E      10-04-2010 email from S Sanders to Schneider and Monda with disbursement instructions signed by S Sanders for $448,500       MBN 015137-E-0004696-698

43F      10-04-2010 opinion signed by Schneider to buyers of shares in name of 24 shareholders                                        TT0083-86

43G      Stock Purchase Agreement re sale of at least 1,197,600 shares for $450,000                                                   TT0087-105

43H      10-18-2010 email from S Sanders to Monda copying Schneider with revised instrtuctions for escrow disbursements of $450,000   MBN 015138-E-0006671-673

43I      10-25-2010 email from S Sanders to Gottbetter law firm copying Schneider with final shareholder list                         MBN 015138-E-0006248-250

43J      12-07-2010 Teaching Time Form 10-Q                                                                                           Edgar

43K      02-02-2011 Form 8-K re resignation of Lisa Lamson                                                                            Edgar


         SERIES 44
44A      10-28-2010 Opinion signed by Schneider to transfer agent                                                                     SEC-MBN-E-0008651 - 8653

44B      03-18-2011 email from S Sanders to Schneider copying Monda with instructions from S Sanders for disbursement of $258,000     Sanders .pst

44C      04-12-2011 Form 10-K                                                                                                         Edgar

44D      04-28-2011 email from Schneider to S Sanders re FINRA review of corporate actions                                            Sanders .pst

44E      05-05-2011 email string among Schneider, S Sanders, McKelvey and Monda re stock purchase agreement                           Sanders .pst

44F      06-07-2011 email string between Schneider and S Sanders re trading shells                                                    Sanders .pst

44G      06-07-2011 FINRA name change/stock split application submitted by Schneider law firm                                         EBC-HL0009-28

44H      06-17-2011 email from Chesnutt to Guilbert copying S Sanders, McKelvey and Schneider sending Form 8-K for filing with SEC    MBN 015138-E-0005402 - 5405
         re name change and stock split
44I      06-20-2011 Form 8-K re name change and stock split as filed with SEC                                                         Edgar

44J      Form S-1/A with 06-10-2010 opinion letter signed by Schneider                                                                Edgar

44K      07-27-2011 Form 8-K as filed re David Johnson purported private stock sale and resignation from all positions                Edgar


         SERIES 45
45A      09-28-2010 email string among Schneider, S Sanders, McKelvey and Monda re Schneider communications with SEC re Form S-1 MBN 015137-E-0005810 - 5811

45B      03-29-2011 email string among Schneider, S Sanders and McKelvey re request for Schneider to contact Lubin                    MBN 015138-E-0009809

45C      05-25-2011 email from S Sanders to Lubin copying McKelvey, Schneider and Monda with instructions for Schneider's IOTA        MBN 015143-0000074
         account

                                                                                                         Page 13 of 21
                                      Case 1:17-cr-20712-FAM Document 100 Entered on FLSD Docket 11/26/2018 Page 14 of 21

  GOV.
  EX. #                                                 DOCUMENT DESCRIPTION                                                                   SOURCE/BATES NO.     IDENTIFIED ADMITTED   DENIED
45D       05-25-2011 email from S Sanders to Schneider copying McKelvey and Monda with S Sanders instructions for disbursements         MBN 015143-0000012 - 14
          upon receipt of $300,000
45E       05-26-2011 email from S Sanders to Schneider copying McKelvey and Monda re S Sanders request for Schneider to issue opinion MBN 015138-E-0006096 - 98

45F       05-26-2011 email from S Sanders to Schneider and Monda copying McKelvey with S Sanders request for opinion and attaching S MBN 015138-E-0006100- -02
          Sanders instructions for disbursements upon receipt of $300,000
45G       05-27-2011 Opinion signed by Schneider to Buckeye Oil & Gas and Lubin                                                      BS) 0193 - 195

45I       Form S-1/A as filed with opinion signed by Schneider                                                                          Edgar

45J       06-02-2011 Form 8-K re purported private stock sale by Mills of 38 million shares for $352,941 and Mills resignation          Edgar

45K       05-26-2011 email from Chesnutt to S Sanders and McKelvey copying Monda re Form 8-K to be filed re name change and stock       MBN 015138-E-0006163 - 66
          split

          SERIES 46
46A       10-25-2010 email from S Sanders to Schneider copying McKelvey and Monda requesting opinion to transfer agent                  MBN 015138-E-0006322 - 26

46B       03-10-2011 email string among S Sanders, Schneider, Chesnutt and Monda with S Sanders request for Schneider firm to prepare   MBN 015137-E-0010567
          stock split application
46C       03-28-2011 Form 8-K as filed re stock split                                                                                   Edgar

46D       03-29-2011 email string among Schneider, S Sanders, McKelvey and Monda with S Sanders request for opinions from Schneider MBN 015138-E-0009796 - 9801
          and attaching draft opinions for BCS Solutions and Game Face Gaming
46E       03-29-2011 email string among Schneider, S Sanders, McKelvey and Monda with S Sanders request for opinions from Schneider MBN 015138-E-0009794 - 95
          and attaching draft opinions for BCS Solutions and Game Face Gaming

46F       03-30-2011 email from Monda to S Sanders and McKelvey copying Schneider sending BCS Solutions and Game Face Gaming            Sanders .pst
          opinion letters
46G       04-01-2011 Opinion signed by Schneider addressed to BCS Solutions and Lubin, SEC Ex. 835                                      BCS 0197 - 199

46H       04-28-2011 email from Schneider to S Sanders re FINRA review of corporate actions                                             Sanders .pst

46I       12-14-2011 email string between S Sanders and Monda re status of 6 companies                                                  MBN 015137-E-0008967

46J       04-05-2011 Form 8-K as filed re purported private stock sale by Vorhies of 24 million shares for $230,000 and Vorhies         Edgar
          resignation
46K       Form S-1/A as filed with opinion letter signed by Schneider                                                                   Edgar

46L       03-25-2011 email from Chesnutt to Guilbert copying Schneider, S Sanders and McKelvey attaching Form 8-K for filing with SEC MBN 015138-E-0009855
          re stock split

          SERIES 47
47A       11-12-2010 email string among S Sanders, McKelvey, Schneider and Monda re forming a new company                               Sanders .pst

47B       11-15-2010 Articles of Incorporation                                                                                          SUN4 to SUN9

47C       03-03-2011 Form S-1/A as filed with opinion signed by Schneider                                                               Edgar

47D       05-02-2011 Notice of Effectiveness of Form S-1/A                                                                              Edgar

47E       10-08-2012 email from S Sanders to Schneider copying McKelvey and Monda with attached Engagement Letter with CFO              Sanders .pst
          Support, Inc.

                                                                                                          Page 14 of 21
                                      Case 1:17-cr-20712-FAM Document 100 Entered on FLSD Docket 11/26/2018 Page 15 of 21

  GOV.
  EX. #                                              DOCUMENT DESCRIPTION                                                                      SOURCE/BATES NO.   IDENTIFIED ADMITTED   DENIED
47F       10-10-2012 Engagement Letter with CFO Support, Inc. signed by Schneider as Escrow Agent                                      SUN120 to SUN125

47G       11-02-2012 wire transfer detail for incoming $50,000                                                                         Sabadell

47H       12-08-2016 Pearlman Schneider letter to SEC re 11-02-2012 $50,000 incoming wire disbursement                                 SEC-PS-P-0000155 - 156

47I       11-05-2012 wire transfer detail for outgoing $10,155                                                                         Sabadell

47J       11-05-2012 email string among S Sanders, McKelvey, Schneider and Monda with Sanders instructions for disbursement of         Forte 19860 - 62
          $50,000
47K       05-20-2013 Form 10-Q as filed                                                                                                Edgar

47L       06-24-2013 email string among S Sanders, McKelvey, Schneider and Monda with S Sanders instructions for disbursement of       SUN152 - SUN157
          $312,000
47M       06-25-2013 email string among S Sanders, McKelvey, Schneider and Monda with S Sanders instructions for disbursement of       SUN158 - SUN162
          $301,500
47N       06-28-2013 Form 8-K as filed re purported private stock sale by Travertini of 9 million shares for $263,167 and Travertini   Edgar
          resignation

          SERIES 48
48A                                                                                                                                    Summary
          Summary of Shell Company Before and After Transaction
48B                                                                                                                                    Summary
          Summary Map of Straw CEOs
48C                                                                                                                                    Summary
          Summary Schneider billing records comparison with SEC testimony re Communications with CEOs
48D                                                                                                                                    Summary
          Summary Comparison of Escrow Agreements and Stock Purchase Agreements with Schneider disbursements
48E                                                                                                                                    Summary
          Summary Forms 8-K filed with SEC Compared to Schneider Disbursements
48F                                                                                                                                    Summary
          Summary of Schneider law firm billing record references with work on SEC disclosures
48G                                                                                                                                    Intentionally Left Blank
          Intentionally Left Blank
48H                                                                                                                                    Summary
          Summary Schneider billing records references to 8Ks


          SERIES 49

49A       Entertainment Art-Bizooom Price Volume Press Releases                                                                        Summary

49B       Entertainment Art-Bizooom Price Volume Promotions                                                                            Summary

49C       Entertainment Art-Bizooom Retail Transactions                                                                                Summary

49D       Entertainment Art-Bizooom Highest Net Proceed Trading Summary                                                                Summary

49E       Entertainment Art-Bizooom Lowest Net Proceed Trading Summary                                                                 Summary

49F       Entertainment Art-Bizooom Shareholder Chart 3-22-13                                                                          Summary

49G       Entertainment Art-Bizooom Shareholder Chart 5-31-13                                                                          Summary

49H       Entertainment Art-Bizooom Shareholder Chart 10-31-12                                                                         Summary

49I       Entertainment Art-Bizooom Price Volume Backup Composite Items                                                                Composite

49J       Entertainment Art-Bizooom Retail Transactions Backup Composite Items                                                         Composite
                                                                                                         Page 15 of 21
                                       Case 1:17-cr-20712-FAM Document 100 Entered on FLSD Docket 11/26/2018 Page 16 of 21

  GOV.
  EX. #                                                DOCUMENT DESCRIPTION                             SOURCE/BATES NO.   IDENTIFIED ADMITTED   DENIED

49K       Entertainment Art-Bizooom Trading Summary Backup Composite Items                    Composite

49L       Entertainment Art-Bizooom Transfer Agent Backup Composite Items                     Composite

49M       Fansport Price Volume Promotions                                                    Summary

49N       Fansport Price Volume Press Releases                                                Summary

49O       Fansport Shareholder Chart 5-31-12                                                  Summary

49P       Fansport Shareholder Chart 6-7-13                                                   Summary

49Q       Fansport Shareholder Chart 7-1-13                                                   Summary

49R       Fansport Price Volume Backup                                                        Composite

49S       Fansport Transfer Agent Backup                                                      Composite

49T       Fansport Press Release Backup                                                       Composite

49U       Intake-Face Up Price Volume Promotions                                              Composite

49V       Intake-Face Up Price Volume Press Releases                                          Summary

49W       Intake-Face Up Highest Net Proceed Trading                                          Summary

49X       Intake-Face Up Lowest Net Proceed Trading                                           Summary

49Y       Intake-Face Up Retail Transactions                                                  Summary

49Z       Intake-Face Up Price Volume Backup                                                  Composite

49AA      Intake-Face Up Retail Transactions Backup                                           Composite

49BB      Intake-Face Up Trading Summary Backup                                               Composite

49CC      mLight Highest Net Proceed Trading Summary                                          Summary

49DD      mLight Lowest Net Proceed Trading Summary                                           Summary

49EE      mLight Price Volume Press Releases                                                  Summary

49FF      mLight Price Volume Promotions                                                      Summary

49GG      mLight Retail Transactions                                                          Summary

49HH      mLight Shareholder Chart 3-22-11                                                    Summary

49II      mLight Shareholder Chart 7-17-13                                                    Summary

49JJ      mLight Shareholder Chart 8-2-13                                                     Summary

49KK      mLight Shareholder Chart 8-21-13                                                    Summary

49LL      mLight Price Volume Backup                                                          Composite

49MM      mLight Retail Transactions Backup                                                   Composite

49NN      mLight Trading Summary Backup                                                       Composite

49OO      mLight Transfer Agent Backup                                                        Composite
                                                                              Page 16 of 21
                                      Case 1:17-cr-20712-FAM Document 100 Entered on FLSD Docket 11/26/2018 Page 17 of 21

 GOV.
 EX. #                                                  DOCUMENT DESCRIPTION                             SOURCE/BATES NO.   IDENTIFIED ADMITTED   DENIED

         SERIES 50
50A      Florida Bar Rules Excerpts                                                            Public Document

50B      Chart - Premier Nursing Products Distributions Summary                                Summary

50B1     Notice of Effectiveness Premier Nursing                                               Edgar

50B2     8-K Premier Nursing Products 09-05-2008                                               Edgar

50B3     SB-2 Premier Nursing - Sheldon Rose 08-15-2017                                        Edgar

50C      Chart - We Sell for U Distributions Summary                                           Summary

50C1     Notice of Effectiveness We Sell For U                                                 Edgar

50C2     8-K We Sell For U 01-07-2009                                                          Edgar

50C3     S-1 We Sell For U - Edward Farmer 03-06-2008                                          Edgar

50D      Chart - PashminaDepot.com                                                             Summary

50D1     Notice of Effectiveness Pashmina Depot                                                Edgar

50D2     8-K Pashminadepot.com 04-20-2009                                                      Edgar

50D3     S-1 Pashminadepot.com - Ed Sanders 07-30-2008                                         Edgar

50E      Chart - Liquid Financial Engines Distributions Summary                                Summary

50E1     Notice of Effectiveness                                                               Edgar

50E2     8-K Liquid Financial Engines 07-27-2009                                               Edgar

50E3     S-1 Liquid Financial Engines - Daniel McKelvey 01-27-2009                             Edgar
         Chart - Mobieyes Software Distributions Summary                                       Summary
50F
         Notice of Effectiveness Mobieyes                                                      Edgar
50F1
         8-K Mobieyes Software 02-09-2010                                                      Edgar
50F2
         S-1 Mobieyes Software - Kevin Miller 05-20-2009                                       Edgar
50F3
         Chart - mBeach Software Distributions Summary                                         Summary
50G
         Notice of Effectiveness mBeach Software                                               Edgar
50G1
         8-K mBeach Software 06-15-2010                                                        Edgar
50G2
         S-1 mBeach Software - William Gaffney 11-04-2009                                      Edgar
50G3
         Chart - MIB Digital Distributions Summary                                             Summary
50H
         Notice of Effectiveness MIB Digital                                                   Edgar
50H1
         8-K Cahaba (MIB Digital) 08-23-2010                                                   Edgar
50H2
         8-K Cahaba (MIB Digital) 08-24-2010                                                   Edgar
50H3

                                                                               Page 17 of 21
                                     Case 1:17-cr-20712-FAM Document 100 Entered on FLSD Docket 11/26/2018 Page 18 of 21

 GOV.
 EX. #                                                  DOCUMENT DESCRIPTION                                   SOURCE/BATES NO.   IDENTIFIED ADMITTED   DENIED
         S-1 MIB Digital - Scott Hughes 03-01-2010                                                   Edgar
50H4
         Notice of Effectiveness - Intake Communications                                             Edgar
50I1
         S-1 Intake Communication - Ron Warren 03-23-2010                                            Edgar
50I2
         Chart - Teaching Time Distributions Summary                                                 Summary
50J
         Notice of Effectiveness Teaching Time                                                       Edgar
50J1
         8-K Red Mountain (Teaching Time) 03-15-2011                                                 Edgar
50J2
         8-K Teaching Time 02-02-2011                                                                Edgar
50J3
         S-1 Teaching Time - Lisa Lamson 06-07-2010                                                  Edgar
50J4
         Chart - Hidden Ladder Distributions Summary                                                 Summary
50K
         Notice of Effectiveness Hidden Ladder                                                       Edgar
50K1
         8-K Elite Nutritional - Hidden Ladder 08-09-2011                                            Edgar
50K2
50K3     S-1 Hidden Ladder - David Johnson 08-17-2010                                                Edgar

50L      Chart - BCS Solutions Distributions Summary                                                 Summary

50L1     Notice of Effectiveness BCS Solutions                                                       Edgar

50L2     8-K BCS Solutions 04-05-2011                                                                Edgar

50L3     S-1 BCS Solutions - Tyler Vorhies 09-27-2010                                                Edgar

50M      Chart - Benefit Solutions Outsourcing - Buckeye Oil Distributions Summary                   Summary

50M1     Notice of Effectiveness Benefits Solutions Outsourcing                                      Edgar

50M2     8-K Benefit Solutions (Buckeye Oil & Gas) 06-02-2011                                        Edgar

50M3     S-1 Benefit Solutions Outsourcing - Jamie Mills 09-28-2010                                  Edgar

50N      Chart - Entertainment Art Distributions Summary                                             Summary

50N1     Notice of Effectiveness Entertainment Art                                                   Edgar

50N2     8-K Entertainment Art - Jeffrey Lamson                                                      Edgar

50N3     S-1 Entertainment Art - 07-18-2008                                                          Edgar

50O      Chart - Big Clix Distributions Summary                                                      Summary

50O1     Notice of Effectiveness Big Clix                                                            Edgar

50O2     8-K Big Clix 09-25-2013                                                                     Edgar

50O3     BCLX Stock Sales 2                                                                          WDCO 0094

50O4     S-1 Big Clix - Patrick Yore 11-23-2010                                                      Edgar

50P      Chart - mLight Tech Distributions Summary                                                   Summary

50P1     Notice of Effectiveness mLight                                                              Edgar

                                                                                     Page 18 of 21
                                       Case 1:17-cr-20712-FAM Document 100 Entered on FLSD Docket 11/26/2018 Page 19 of 21

  GOV.
  EX. #                                                     DOCUMENT DESCRIPTION                             SOURCE/BATES NO.   IDENTIFIED ADMITTED   DENIED
50P2      8-K mLight Tech 08-07-2013                                                               Edgar

50P3      S-1 mLight Tech - Edward Sanders 12-13-2010                                              Edgar

50Q       Chart - Blue Sun Media Distributions Summary                                             Summary

50Q1      Notice of Effectiveness Blue Sun Media                                                   Edgar

50Q2      8-K Blue Sun Media 06-25-2013                                                            Edgar

50Q3      S-1 Blue Sun Media - Elise Travertini 03-29-2011                                         Edgar

50R       Chart - BlueFlash Communications Distributions Summary                                   Summary

50R1      Notice of Effectiveness BlueFlash Communications                                         Edgar

50R2      8-K BlueFlash Communications 06-20-2013 (A)                                              Edgar

50R3      8-K BlueFlash Communications 06-20-2013 (B)                                              Edgar

50R4      S-1 BlueFlash Communications - D. Brad German 04-13-2011                                 Edgar

50S       Chart - FanSport Distributions Summary                                                   Summary

50S1      Notice of Effectiveness FanSport                                                         Edgar

50S2      8-K FanSport 06-28-2013                                                                  Edgar

50S3      S-1 FanSport - Kristen Cleland 08-10-2011                                                Edgar

50T       Notice of Effectiveness - ShopEye                                                        Edgar

50T1      S-1 ShopEye - Chris Marsh 10-19-2011                                                     Edgar

50T2      S-1 ShopEye - Ethelinda Corpuz 09-04-2013                                                Edgar

50U       Notice of Effectiveness - Mobile Vault                                                   Edgar

50U1      S-1 Mobile Vault - Danielle Olsen 01-24-2012                                             Edgar

50V       Schneider - Transfer Agents Summary                                                      Summary

50W       Schneider - Notice date vs. First Deposit                                                Summary

50X       Schneider - Disbursements of Control Persons                                             Summary

50Y       Schneider - Disbursements of Control Persons by Issuer                                   Summary

50Z       Schneider - Billing Record Exhibit 701                                                   Summary

51A       Schneider - Superseding Indictment Counts 14-33                                          Summary

51B       Schneider - Control Persons vs. Listed Officers                                          Summary

51C       Schneider - Distributions For 17 Shell Companies                                         Summary

51D       Schneider - Sole Officers Summary Bank                                                   Summary

51E       Schneider - Payments to Rose                                                             Summary



                                                                                   Page 19 of 21
        Case 1:17-cr-20712-FAM Document 100 Entered on FLSD Docket 11/26/2018 Page 20 of 21

GOV.
EX. #             DOCUMENT DESCRIPTION                            SOURCE/BATES NO.   IDENTIFIED ADMITTED   DENIED




                                            Page 20 of 21
        Case 1:17-cr-20712-FAM Document 100 Entered on FLSD Docket 11/26/2018 Page 21 of 21




GOV.
EX. #             DOCUMENT DESCRIPTION                            SOURCE/BATES NO.   IDENTIFIED ADMITTED   DENIED




                                            Page 21 of 21
